DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are currently pending and rejected.

Claim Rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards determining a remining useful life of a component based on statistical analysis of sensor data.  The concept is related to gathering and analyzing data, which is essentially mental process within the abstract idea category.   The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Note that the limitations, in the instant claims, are done by the generically recited computer device.  The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    
Step 1: The claims 1-20 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Step 2A: The claims are directed to an abstract idea.
Prong One
The present claims are directed towards determining a remining useful life (RUL) of a component based on statistical analysis of sensor data.  The concept comprises obtaining reference sensor data, obtaining operational sensor data, constructing reference sensor data distribution, constructing operational sensor data distribution, computing sliced-Wasserstein distance, determining early notification signal (ENS) based on the sliced-Wasserstein distance, and determining the RUL based on ENS and RUL model.  Similar to the ineligible claims of Electric Power Group v. Alsom, the present claims are related to gathering and analyzing data, thus the present claims fall within the Mental Processes grouping.  In particular, claim 1 does not even specify what or who is performing the claimed steps.  The claimed steps can be interpreted as being performed entirely in the human mind.  The performance of the claim limitations using generic components (i.e. sensors, database, and RUL module) does not preclude the claim limitation from being in the Mental Processes grouping, since the generic components are merely automating human mental processing.  Accordingly, this claim recites an abstract idea.
Prong Two
Claim 1 does not recite any additional element that performs the claimed steps.  At best, claim 1 recites obtaining data from a plurality of sensors, but the sensors are not necessarily part of the claimed invention.  Claim 1 recites the steps of obtaining reference sensor data, obtaining operational sensor data, constructing reference sensor data distribution, constructing operational sensor data distribution, computing sliced-Wasserstein distance, determining early notification signal (ENS) based on the sliced-Wasserstein distance, and determining the RUL based on ENS and RUL model.  These steps can be performed entirely in the human mind.  Even if the steps are performed by computer, the computer is merely performing basic computer functions, such as obtaining data, analyzing data, and performing repetitive calculations.  According to MPEP 2106.05(d), “performing repetitive calculations”, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, “storing and retrieving information in memory”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  Dependent claims 2-18 do not recite any additional elements.  Independent claim 19 and 20 additionally recite a database/medium that stores data, and a RUL module that performs the steps in claim 1.  It is unclear what the RUL module is.  Paragraph 0029 of the specification only mentions the RUL module can be a computer system in some embodiment.  Even assuming the RUL module is a computer system, the additional elements in claim 19 and 20 are merely performing basic computer function.  The present claims do not solve a problem specifically arising in the realm of computer networks.  Rather, the present claims implement an abstract concept using existing computer.  The present claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  As such, the present claims fail to integrate into a practical application.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
	As discussed earlier, claims 1-18 do not recite any additional element, and claim 19-20 only recite a database/medium and a RUL module as additional elements.  The additional elements are claimed to perform basic computer functions, such as obtaining data, analyzing data, and performing repetitive calculations.  According to MPEP 2106.05(d), “performing repetitive calculations”, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, “storing and retrieving information in memory”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.
	In the response filed on 10/03/2022, Applicant amended the independent claims, but the added limitations do not render the claims less abstract.  Selecting a model from a plurality of models based on combination of parts or subgroup of vehicle is entirely in the realm of abstract concept, unrelated to operation of computer.  Such limitation would have been common sense too, since a RUL model specifically trained for cars will be different from the RUL model specifically trained for airplane.  More importantly, this limitation does not improve the functioning of computer in any way.
	Automatically order parts or scheduling maintenance based on RUL analysis was well-known prior to the present application.  Dins et al. (Pub. No.: US 2018/0012423) teaches “The reports may be informational, e.g., …the present RUL of the filter element…the reports may be automatically sent to procurement center to schedule the appropriate maintenance operation” (see paragraph 0040).  Moreover, ordering parts or scheduling maintenance is merely transmitting a message to service center.  It does not improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  According to MPEP 2106.05(d), “receiving or transmitting data over a network, e.g., using the Internet to gather data” is also considered well-understood, routine, and conventional functions of computer.  
	Even as a whole, the amended independent claims are still directed to a process of obtaining data, analyzing data, and displaying result of the analysis.  The present claims follow the same fact pattern as the ineligible claims in Electric Power Group v. Alstom.  As such, the present claims are still directed to an abstract concept without significantly more.

Response to Remarks
	In the response filed on 10/03/2022, Applicant amended the independent claims by adding the following limitations:
A RUL model that is selected from a plurality of different RUL models, which are based on different combination of sensors or subgroups of vehicles and different precision values, wherein the selected RUL model has a highest precision value;
Automatically ordering one of more replacement parts for the component or scheduling maintenance of the vehicle based on determined RUL.
	Rejection under 35 U.S.C. 101
	The added limitations do not add significantly more to the abstract concept of “determining a remining useful life of a component based on statistical analysis of sensor data”.  Selecting a model from a plurality of models based on combination of parts or subgroup of vehicle is entirely in the realm of abstract concept, unrelated to operation of computer.  Such limitation would have been common sense too, since a RUL model specifically trained for cars will be different from the RUL model specifically trained for airplane.  More importantly, this limitation does not improve the functioning of computer in any way.
	Automatically order parts or scheduling maintenance based on RUL analysis was well-known prior to the present application.  Dins et al. (Pub. No.: US 2018/0012423) teaches “The reports may be informational, e.g., …the present RUL of the filter element…the reports may be automatically sent to procurement center to schedule the appropriate maintenance operation” (see paragraph 0040).  Moreover, ordering parts or scheduling maintenance is merely transmitting a message to service center.  It does not improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  According to MPEP 2106.05(d), “receiving or transmitting data over a network, e.g., using the Internet to gather data” is also considered well-understood, routine, and conventional functions of computer.  
	Even as a whole, the amended independent claims are still directed to a process of obtaining data, analyzing data, and displaying result of the analysis.  The present claims follow the same fact pattern as the ineligible claims in Electric Power Group v. Alstom.  As such, the present claims are still directed to an abstract concept without significantly more.  Therefore, Examiner maintains the ground of rejection under 35 U.S.C. 101.
	Rejection under 35 U.S.C. 103
	Examiner finds that the limitation “automatically ordering one of more replacement parts for the component or scheduling maintenance of the vehicle based on determined RUL”, was well-known.  For example, Dins et al. (Pub. No.: US 2018/0012423) teaches “The reports may be informational, e.g., …the present RUL of the filter element…the reports may be automatically sent to procurement center to schedule the appropriate maintenance operation” (see paragraph 0040).
	However, Examiner cannot find prior art to address, “a RUL model that is selected from a plurality of different RUL models, which are based on different combination of sensors or subgroups of vehicles and different precision values, wherein the selected RUL model has a highest precision value”.  As such, Examiner withdraws the rejection under 35 U.S.C. 103.  No prior art rejection is cited in this Office Action. 

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441. The examiner can normally be reached 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
OCT-2022